SLIP OP. 09-26

             UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           :
CONTINENTAL TEVES, INC.,                   :
                                           :
                  Plaintiff,               :
                                           : Before: Jane A. Restani, Chief Judge
            v.                             :
                                           : Court No. 03-00782
UNITED STATES,                             :
                                           :
                  Defendant.               :
__________________________________________:

                                          JUDGMENT

       For the reasons stated in the record of these proceedings on April 1, 2009, and in the

simultaneously filed unpublished memorandum of record, plaintiff has failed to prove that the

entries at issue were valued in an unlawful manner to any extent by the United States so that any

refund could be ordered by the court on the entries before it.

       For the reasons stated on the record of these proceedings on March 31, 2009, and in the

simultaneously filed unpublished memorandum of record, defendant United States has failed to

prove further duties are owed on any of the entries at issue.

       Accordingly, neither party shall take anything on account of this action.

       It is hereby ORDERED that judgment is entered for plaintiff on defendant’s

counterclaim.

       It is further ORDERED that judgment is entered for defendant on plaintiff’s claim.



                                                  /s/ Jane A. Restani
                                                      Jane A. Restani
                                                      Chief Judge

Dated this 2nd day of April, 2009.
New York, New York.